DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greef (WO 2017/003939) hereafter Greef.
 	Regarding claim 11, Greef discloses an optical system comprising: an optical element (the electrowetting cell, fig. 1A) responsive to an applied signal to vary an optical property (transmittance) of the optical element, the variation of the optical property with the applied signal exhibiting hysteresis in a first range of values of the signal, and no hysteresis in a second range of values of the signal; a memory (316) storing data representative of the variation of the optical property hysteresis curve which indicates the variation of the optical property with either increasing values of the signal and decreasing values of the signal; and a controller (308) configured to continuously control the optical property of the optical element by generating, based on the stored data, a cyclic signal having one or more discontinuities in each cycle of the cyclic signal, and setting the size of at least one of the one or more discontinuities in each cycle based on the stored data or live system response such that a part of the variation of the optical property with the cyclic signal coincides with a part of the variation represented by the stored data; and applying the cyclic signal to the optical element (par. [0055]).

Claim(s) 11-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onuki (20020176148) Onuki.

 	Regarding claims 11 and 17, Onuki discloses an optical system comprising: an optical element (140, fig. 9) responsive to an applied signal to vary an optical property (transmittance) of the optical element, the variation of the optical property with the applied signal exhibiting hysteresis in a first range of values of the signal, and no hysteresis in a second range of values of the signal; a memory (157) storing data representative of the variation of the optical property hysteresis curve which indicates the variation of the optical property with either increasing values of the signal and decreasing values of the signal; and a controller (147) configured to continuously control the optical property of the optical element by generating, based on the stored data, a cyclic signal having one or more discontinuities in each cycle of the cyclic signal, and setting the size of at least one of the one or more discontinuities in each cycle based on the stored data or live system response such that a part of the variation of the optical property with the cyclic signal coincides with a part of the variation represented by the stored data; and applying the cyclic signal to the optical element (fig. 2, 3, 9, par. [0105]-[0115]).

 	Regarding claims 12 and 18, Onuki discloses the optical system of claim 11, wherein the cyclic signal is sinusoidal (fig. 5A, par. [0091]-[0092]).

 	Regarding claims 13 and 19, Onuki discloses the optical system of claim 11, wherein the optical property is a focal length of the optical element (par. [0111]) .

 	Regarding claims 14 and 20, Onuki discloses the optical system of claim 13, wherein the optical element [[(10)]] is a liquid lens, and the optical property is a focal length of the liquid lens (abstract, fig. 2, 3, par. [0084][0085]).

 	Regarding claims 15 and 21, Onuki discloses the optical system of claim 11 or 12, wherein the optical element is an optical scanning element, and the optical property is a scan angle of the optical scanning element (par. [0105]-[0115]).

 	Regarding claims 16 and 22, Onuki discloses the optical system of claim 11 to 15, wherein the cyclic signal is a current signal or a voltage signal (abstract, par. [0084][0085]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278. The examiner can normally be reached 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C. JONES/Primary Examiner, Art Unit 2872